Citation Nr: 1535414	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-50 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by dizziness.

4.  Entitlement to service connection for peripheral neuropathy.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, claimed as right-sided upper cervical radicular encroachment.

7.  Entitlement to a rating higher than 10 percent for communicating hydrocephalus with left-sided body numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2009 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  The hearing was scheduled for March 20, 2015; however, he cancelled his request.  See 38 C.F.R. § 20.704(e) (2015).  

Additional claims for increased ratings for chronic Eustachian tube dysfunction, status post scrotal cyst and status post removal of a ganglion cyst on the right wrist, have been raised by the record in an October 2010 statement, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As for the several claims that are currently before the Board, they require further development before being decided on appeal, so the Board is REMANDING them to the AOJ.

REMAND

As an initial matter, the Veteran has indicated there may be outstanding VA treatment records relevant to his claims on appeal.  Specifically, in his December 2009 substantive appeal, he indicated that his VA medical records were not updated.  Further, in an April 2013 statement, he requested that his records from the VA Medical Center (VAMC) in Tampa, Florida, be obtained.  A preliminary review of the file reflects VA treatment records dated only through 2009.  Accordingly, as it appears there are additional VA treatment records and they are constructively of record, also seemingly relevant, they must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records since generated within VA's healthcare system, so they are deemed to be in VA's possession, even if not at the moment physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015).

Further, the Veteran contends that a higher rating is warranted for his service-connected communicating hydrocephalus.  In October 2009, a VA treating physician submitted a statement indicating the Veteran was experiencing complications from his normal pressure hydrocephalus.  In April 2010, he underwent a miscellaneous neurological disorders VA examination, which, in part, evaluated his hydrocephalus.  The examiner noted that the Veteran's course since onset was "progressively worse."  Thus, considering the length of the intervening period and the suggestion that his hydrocephalus may be worsening, a contemporaneous examination reassessing the severity of this disability is needed.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).


Moreover, the Veteran has alleged he suffers from dizziness due to his hydrocephalus or due to his service-connected inner ear disorder.  Records show he has been diagnosed with chronic vertigo, benign paroxysmal positional vertigo, and Meniere's disease.  Whether this is related to his service-connected hydrocephalus or chronic Eustachian tube dysfunction is a medical question and development to obtain a medical nexus opinion on the matter is required.  VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran also has claimed he suffers from headaches due to his hydrocephalus.  On September 2007 VA examination, muscle tension headaches were diagnosed; however, an etiology opinion was not provided.  Further, it is unclear whether he suffers from another headache disorder that may be related to his hydrocephalus.  Accordingly, a medical opinion is needed as well to assist in making this determination.  Id.

Regarding his claim for diabetes, the Veteran has alleged that his brain disorder (hydrocephalus) may be the cause.  His post-service treatment records show a current diagnosis of diabetes.  Thus, a medical opinion is needed to determine whether his diabetes is related to his service-connected hydrocephalus, meaning either caused or being aggravated by it.  38 C.F.R. § 3.310(a) and (b).

Finally, the Veteran alleges that he has peripheral neuropathy as a complication of his diabetes mellitus or due to his hydrocephalus.  [The Board sees that he is service-connected for left-sided numbness in conjunction with his hydrocephalus.]  On September 2007 VA examination, mild peripheral neuropathy of the left lower extremity was diagnosed.  A January 2008 record notes an assessment of diabetes mellitus with autonomic neuropathy.  Whether the Veteran's neuropathy may be related to his hydrocephalus is a medical question and a medical opinion is needed.  And as the diabetes mellitus claim is being remanded for further development, the question of whether he has neuropathy owing to the diabetes is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177(2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim). Hence, adjudication of the claim for the peripheral neuropathy must be deferred until the claim concerning the diabetes is resolved.  This will avoid piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Secure for the record copies of the complete clinical records of all VA and/or private treatment the Veteran has received for each of the disabilities at issue in this appeal, to specifically include updated treatment records from the VAMC in Tampa, Florida.

2.  Upon receipt of all additional records, schedule the Veteran for an appropriate examination to determine the current severity of his communicating hydrocephalus.  The record, to include this remand, must be made available to and reviewed by the examiner.  The examiner should specifically address the Veteran's reported impairment and discuss the functional limitation caused by his hydrocephalus.

3.  The Veteran should also be scheduled for appropriate examinations to ascertain the nature and likely etiology of any disability manifested by dizziness, any headache disability, his diabetes mellitus, and his peripheral neuropathy.  The Veteran's entire VA electronic record (to include this remand) must be reviewed by the examiners in conjunction with the examinations.  Based on examination of the Veteran and review of his record, the examiners should provide opinions that respond to the following:

Disability Manifested by Dizziness

(a)  Identify (by diagnosis) each disability manifested by dizziness (to specifically include vertigo, benign paroxysmal positional vertigo, and Meniere's disease).

(b)  Identify the likely etiology of each disability manifested by dizziness diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity was caused or aggravated by the Veteran's service-connected communicating hydrocephalus or chronic Eustachian tube dysfunction?

Headache Disability

(a)  Identify (by diagnosis) each disability manifested by headaches.

(b)  Identify the likely etiology of each headache disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by the Veteran's service-connected communicating hydrocephalus?


Diabetes Mellitus

Identify the likely etiology of the Veteran's diabetes mellitus.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by the Veteran's service-connected communicating hydrocephalus?

Peripheral Neuropathy

(a)  Identify (by diagnosis) each peripheral neuropathy disability entity found.

(b)  Identify the likely etiology of each peripheral neuropathy disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity was caused or aggravated by the Veteran's service-connected communicating hydrocephalus?

(c)  If diabetes mellitus is found to be service-connected, an opinion should also be offered as to whether the Veteran's peripheral neuropathy was caused or aggravated by such.

*It is essential the examiners discuss the underlying rationale of all opinions expressed, preferably citing to relevant evidence in the file supporting conclusions and/or medical literature or authority.


4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

